DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1 – 10, in the reply filed on 5/12/22 is acknowledged.  Claims 1 – 10 are under examination.  

Claim Interpretation

As to claim 6, the limitation “as little as 2.0 weight percent of the non-reactive polymeric wetting agent” was interpreted as greater than or equal to 2.0 weight percent.  


Claim Objections

Claims 2 and 3 are objected to because of the following informalities:  the limitation “polymeric non-reactive wetting agent” should be rewritten as non-reactive polymeric internal wetting agent to be consistent with claim 1, 5, 6 and 10.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6367929 to Maiden et al. hereinafter “Maiden” and evidenced by WO 2019070979 A1 to Chauhan et al hereinafter “Chauhan”.  

Maiden is directed to hydrophobic polymers prepared with internal wetting agents suitable for biomedical devices such as ophthalmic lenses (1:  10 – 15).  

Regarding claims 1 - 6 and 8 - 10 Maiden teaches a composition at Example 7 of Table 1 which comprises 25 % macromer of Example 1, 18% TRIS monomer (silicone component), 32 % DMA (hydrophilic component), 18% mPDMS (silicone component), 2% Norbloc, 1% CGI 1850 (polymerization initiator) and 4 % PVP (non-reactive polymeric internal wetting agent).  Example 7 has a Dk value of 123.5 barrer without surface treatment.  The total of the silicone containing component is (18 + 18 = 36) 36 wt. %.  This is within the claimed range.  For claim 6, the advancing contact angle is 55o.  This meets the claim limitation.  Addressing claim 9, the hydrophilic component is 32%, within the claimed range.  

According to the evidentiary reference to Chauhan, efforts to improve wettability have focused on the incorporation of highly hydrophilic monomer, plasma surface treatments and the addition of internal wetting agents such as PVP [0003].  Incorporation of PVP into commercial contact lens formulations has shown that the PVP loaded in lenses remains trapped due to the high molecular weight but appears to partially diffuse to the surface to increase the wettability [0003].  Additionally, Chauhan teaches that DMA was used as the monomer because of the know high water content of poly(DMA) [0161].  It is believed that the monomer diffuses inside the lens as well, resulting in polymerization near the surface both in the film and outside [0161].  The molar ratio of the polymeric non-reactive internal wetting agent (PVP) to silicone  without a surface treatment is therefore greater in the lens’s surface than in its bulk as the PVP diffuses to the lens’s surface.  

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  

"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) 

In the case of the instant application the basis for expectation of inherency is that the materials embodied for the contact lenses are the same as that embodied by paragraph [0130] of the instant application (same materials, same layers, same thicknesses), and thus the characteristics of a similarly applied test would be expected to yield the same results i.e. wherein the molar ratio of the polymer non-reactive internal wetting agent to silicone is greater in the surface than in its bulk, or said molar ratio of 1.5 or 2.3 times as great in the surface than in its bulk).  Applicant teaches the use of 1 – 15 % of a non-reactive polymeric internal wetting agent, 5 – 35 % of a hydrophilic monomer [0130] and up to 80% of the silicone containing component [0091].  Example 7 of Maiden comprises 4% PVP (non-reactive polymeric internal wetting agent), 32% DMA (hydrophilic monomer) and 36 % silicone containing component.  The values for the claimed materials of Example 7 all lie within applicant’s ranges.

The Examiner invites applicant to provide that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67.
If it is shown that such a claimed relationship between the composition of Example 7 and the molar ratio of the polymeric non-reactive wetting agent to silicone does not exist, at the very least, one of ordinary skill in the art would expect such values to reveal a relationship in a range close to that claimed (as the same materials and same amounts are used), in such a manner that any differences would be close and obvious. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6367929 to Maiden et al. hereinafter “Maiden” and evidenced by WO 2019070979 A1 to Chauhan et al hereinafter “Chauhan”.  

Maiden is directed to hydrophobic polymers prepared with internal wetting agents suitable for biomedical devices such as ophthalmic lenses (1:  10 – 15).  

Regarding claims 1 - 6 and 8 - 10 Maiden teaches a composition at Example 7 of Table 1 which comprises 25 % macromer of Example 1, 18% TRIS monomer (silicone component), 32 % DMA (hydrophilic component), 18% mPDMS (silicone component), 2% Norbloc, 1% CGI 1850 (polymerization initiator) and 4 % PVP (non-reactive polymeric internal wetting agent).  Example 7 has a Dk value of 123.5 barrer without surface treatment.  The total of the silicone containing component is (18 + 18 = 36) 36 wt. %.  This is within the claimed range.  For claim 6, the advancing contact angle is 55o.  This meets the claim limitation.  Addressing claim 9, the hydrophilic component is 32%, within the claimed range.  Maiden is silent as to a teaching of the molar ratio in the lens of the polymeric non-reactive internal wetting agent to silicone, without surface treatment, is greater in the lens’s surface than in its bulk and to the ratios of claims 2 and 3.  

According to the evidentiary reference to Chauhan, efforts to improve wettability have focused on the incorporation of highly hydrophilic monomer, plasma surface treatments and the addition of internal wetting agents such as PVP [0003].  Incorporation of PVP into commercial contact lens formulations has shown that the PVP loaded in lenses remains trapped due to the high molecular weight but appears to partially diffuse to the surface to increase the wettability [0003].  Additionally, Chauhan teaches that DMA was used as the monomer because of the know high water content of poly(DMA) [0161].  It is believed that the monomer diffuses inside the lens as well, resulting in polymerization near the surface both in the film and outside [0161].  The molar ratio of the polymeric non-reactive internal wetting agent (PVP) to silicone  without a surface treatment is therefore greater in the lens’s surface than in its bulk as the PVP diffuses to the lens’s surface.  

Therefore, it would have been obvious to the skilled artisan that the ratio is greater in the lens surface than in the bulk based on the evidence by Chauhan in paragraph 21 supra.  

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  

"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) 

In the case of the instant application the basis for expectation of inherency is that the materials embodied for the contact lenses are the same as that embodied by paragraph [0130] of the instant application (same materials, same layers, same thicknesses), and thus the characteristics of a similarly applied test would be expected to yield the same results i.e. wherein the molar ratio of the polymer non-reactive internal wetting agent to silicone is greater in the surface than in its bulk, or said molar ratio of 1.5 or 2.3 times as great in the surface than in its bulk).  Applicant teaches the use of 1 – 15 % of a non-reactive polymeric internal wetting agent, 5 – 35 % of a hydrophilic monomer [0130] and up to 80% of the silicone containing component [0091].  Example 7 of Maiden comprises 4% PVP (non-reactive polymeric internal wetting agent), 32% DMA (hydrophilic monomer) and 36 % silicone containing component.  The values for the claimed materials of Example 7 all lie within applicant’s ranges.  

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										6/2/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759